Citation Nr: 1707518	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-10 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a May 1952 rating decision that did not assign a separate rating for a seizure disorder and that assigned an initial 30 percent disability rating for homonymous hemianopsia.

2.  Whether there is CUE in a May 1954 rating decision that reduced the rating from traumatic encephalopathy from 100 percent disabling to 50 percent disabling effective July 4, 1954, and that failed to adjudicate and grant a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a rating in excess of 70 percent since April 15, 2016, for a bilateral eye disability.

4.  Entitlement to a rating in excess of 60 percent from June 22, 2007, to April 14, 2016, for a bilateral eye disability.

5.  Entitlement to a rating in excess of 30 percent prior to June 22, 2007, for a bilateral eye disability.

6.  Entitlement to special monthly compensation based on blindness of one or both eyes.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to March 1952. 

This matter comes before the Board of Veterans' Appeals on appeal from February 2008 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Los Angeles, California, respectively.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Los Angeles, California.

In July 2015, the Board remanded the increased rating claim for substantive development and the CUE claims for the issuance of a statement of the case.  In February 2015, the RO issued a statement of the case on the CUE claims and the Veteran perfected an appeal in January 2016.

In a June 2016 rating decision, the RO assigned a 70 percent disability rating for the bilateral eye disability effective April 14, 2016.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's former counsel raised the issue of entitlement to special monthly compensation based on blindness in one or both eyes.  A February 2014 statement of the case reflects that the RO considered whether the Veteran is entitled to special monthly compensation for blindness of one or both eyes.  Moreover, part and parcel of a claim for an increased rating is the issue of entitlement to special monthly compensation.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, the special monthly compensation claim is before the Board.

In light of the above, the issues are as stated on the title page of this decision.

In a July 2016 statement, the Veteran's former counsel requested reprocessing under VA's special traumatic brain injury (TBI) review and requested a delay in the Board's adjudication for this review to occur.  The Veteran is separately rated for post encephalopathy and traumatic brain injury.  In other words, the Veteran's former counsel has raised the issues of increased ratings for post encephalopathy and traumatic brain injury.  Given that the Veteran is separately rated for those disorders, those increased-rating issues are not inextricably intertwined with the issue of an increased rating for the eye disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The issues of entitlement to increased ratings for post encephalopathy and traumatic brain injury have been raised by the record in a July 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The May 1952 rating decision that did not assign a separate rating for a seizure disorder was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.

2.  The May 1952 rating decision that assigned an initial 30 percent disability rating for homonymous hemianopsia was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.

3.  The May 1954 rating decision that reduced the rating from traumatic encephalopathy from 100 percent disabling to 50 percent disabling effective July 4, 1954, was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.

4.  The May 1954 rating decision that failed to adjudicate and grant a claim of entitlement to service connection for bilateral hearing loss was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.

5.  The weight of evidence shows that since April 15, 2016, the bilateral eye disability has been manifested by a concentric contraction of visual field with a remaining field of 6 to 15 degrees bilaterally and by corrected distance vision of 20/40 or better bilaterally.

6.  The weight of evidence shows that from June 22, 2007, to April 14, 2016, the bilateral eye disability was manifested by a concentric contraction of visual field with a remaining field of 16 to 30 degrees in the right eye and a concentric contraction of visual field with a remaining field of 6 to 15 degrees in the left eye and by corrected distance vision of 20/40 or better bilaterally.

7.  The Veteran filed his claim for an increased rating for a bilateral eye disability on June 22, 2007.

8.  The weight of evidence shows that from January 12, 2007, to June 21, 2007, the bilateral eye disability was manifested by a concentric contraction of visual field with a remaining field of 16 to 30 degrees bilaterally and by corrected distance vision of 20/40 or better bilaterally.

9.  The weight of evidence shows that the bilateral eye disability is not manifested by corrected distance vision of 5/200 or less in either eye or by a concentric contraction of visual field with a remaining field of 5 degrees bilaterally.


CONCLUSIONS OF LAW

1.  The May 1952 rating decision that did not assign a separate rating for a seizure disorder does not contain CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2016).

2.  The May 1952 rating decision that assigned an initial 30 percent disability rating for homonymous hemianopsia does not contain CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

3.  The May 1954 rating decision that reduced the rating from traumatic encephalopathy from 100 percent disabling to 50 percent disabling effective July 4, 1954, does not contain CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

4.  The May 1954 rating decision that that failed to adjudicate and grant a claim of entitlement to service connection for bilateral hearing loss does not contain CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2016).

5.  Since April 15, 2016, the Veteran's bilateral eye disability has not met the criteria for a disability rating in excess of 70 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79, Diagnostic Code 6080 (2016); 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

6.  From June 22, 2007, to April 14, 2016, the Veteran's bilateral eye disability did not meet the criteria for a disability rating in excess of 60 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79, Diagnostic Code 6080 (2016); 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

7.  From January 12, 2007, to June 21, 2007, the Veteran's bilateral eye disability met the criteria for a 50 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.7 (2016); 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007).

8.  The criteria for special monthly compensation based on blindness in one or both eyes have not been established.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), which implemented the Veterans Claims Assistance Act of 2000 (VCAA).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the CUE claims are not subject to the provisions of the VCAA.

The Veteran and his counsel have been accorded sufficient opportunity to present his contentions.  There is no indication that the Veteran or his counsel has further argument to present.

As for the increased-rating and special-monthly-compensation claims, VA's duty to notify was satisfied by letters dated in July 2008, June 2010, June 2009, May 2011, July 2015, and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records and afforded him VA examinations, to include one in April 2016 pursuant to the Board remand.  

The Veteran submitted statements from Kaiser Permanente.  Pursuant to the Board remand, the RO asked the Veteran in July and August 2015 correspondence to authorize the release of records from Kaiser Permanente.  The Veteran did not respond to that letter.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining private medical records.

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected bilateral eye disability.  38 C.F.R. § 4.77(a) (2016) provides that the Goldmann chart must be included with the examination report.  The Goldmann chart has been included in all VA examination reports except the April 2016 VA examination report.  The April 2016 VA examination report, however, contains all of the results from the Goldmann chart.  Therefore, the lack of the Goldmann chart from the April 2016 VA examination is not a prejudicial error.  In sum, the Board finds that these examinations are adequate on which to base a decision.  

In light of the above, to include the discussion of the post-remand examination, VA complied with the directives of the June 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

CUE Governing Law and Regulations

CUE

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).  A final decision may, however, be subject to revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) (2016).

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has provided a three-pronged test to determine whether CUE is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' 

(2) the error must be 'undebatable' and of the sort 'which, had it not been	 made, would have manifestly changed the outcome at the time it was made,' and 

(3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question."  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Law and regulations in effect at the time of the May 1952 rating decision

As noted above, the Board must apply the law and regulations which were in effect at the time of the decision being challenged on the basis of CUE.  The pertinent regulations follow.

To warrant a rating for epilepsy, the episodes or attacks should be verified at some point by a physician.  Veterans Administration Schedule for Rating Disabilities, Neurological Conditions and Convulsive Disorders, 1945 edition with amendments.

Traumatic encephalopathy is rated under Diagnostic Code 8001.  Veterans Administration Schedule for Rating Disabilities, Diagnostic Code 8001, 1945 edition with amendments.

Measurement of the visual field will be made when there is a disease of the optic nerve or when otherwise indicated.  The usual perimetric methods will be employed, using a standard perimeter and 1 centimeter white test object.  At least eight radii will be charted for each eye.  The charts will be made a part of the examination report.  Not less than two recordings - and when possible three - will be made.  The minimum limit for this function is established as a concentric contraction of the visual field to five degrees.  This type of contraction of the visual field reduces visual efficiency to zero.  Veterans Administration Schedule for Rating Disabilities, Examination of Field Vision, 1945 edition with amendments.

Diagnostic Code 6080 provides that homonymous hemianopsia is rated as 30 percent disabling.  Bilateral field visual concentric contraction is rated as low as 20 percent for a concentric contraction to 60 degrees but not to 45 degrees bilaterally and as high as 100 percent for a concentric contraction to five degrees bilaterally.  Veterans Administration Schedule for Rating Disabilities, Ratings for Impairment of Field Vision, 1945 edition with amendments.

Law and regulations in effect at the time of the May 1954 rating decision

Diagnostic Code 8001 provides that following an established brain concussion, the disability should be rated as a post-traumatic personality disorders or mental enfeeblement.  A minimum rating of 30 percent is warranted if the disability is symptomatic.  Veterans Administration Schedule for Rating Disabilities, Ratings for Organic Diseases of the Central Nervous System, Diagnostic Code 8001, 1945 edition with amendments.

Diagnostic Code 9008 provides that post-traumatic personality disorders with mental enfeeblement or dementia are rated as 100 percent disabling.  A 100 percent disability rating is also warranted for post-traumatic changes in disposition, difficult cerebration, retardation, depressed states, vasomotor headaches, undue fatigability, explosive emotional reactions or convulsive seizures with complete social and industrial inadaptability.  A 50 percent disability rating is warranted for lesser symptoms that are productive of considerable social and industrial inadaptability.  Veterans Administration Schedule for Rating Disabilities, The Psychoses, Diagnostic Code 8001, 1945 edition with amendments.

A 100 percent disability rating is warranted for grand mal epilepsy with convulsions more frequent than once a month or with marked mental deterioration.  Veterans Administration Schedule for Rating Disabilities, The Epilepsies, Diagnostic Code 8900, 1945 edition with amendments.
 
A 100 percent disability rating is warranted for pronounced petit mal epilepsy manifested by attacks averaging one or more per week, loss of consciousness with other subsequent and prolonged phenomena of marked unconventional or antisocial type or with marked mental deterioration.  Veterans Administration Schedule for Rating Disabilities, The Epilepsies, Diagnostic Code 8901, 1945 edition with amendments.

A properly completed and executed VA Form 8-526, Veteran's Application for Compensation or Pension, or VA Form 8-526a, Application for Compensation, upon receipt by the Veterans' Administration constitutes an application for compensation and will be adjudicated under the applicable laws.  38 C.F.R. § 3.26 (1953).

A VA Form 8-526b may be accepted as an informal claim for disability compensation provided a VA Form 8-526 is filed within the period of one year.  38 C.F.R. § 3.27 (1953).

Analysis

Whether there is CUE in a May 1952 rating decision that did not assign a separate rating for a seizure disorder and that assigned an initial 30 percent disability rating for homonymous hemianopsia

A short statement of facts is in order.  As noted above, only evidence which was of record at the time of the May 1952 decision may be considered.  In an April 1952 rating decision, the RO granted service connection for traumatic encephalopathy and left homonymous hemianopsia and assigned a 100 percent disability rating under Diagnostic Code 8001 for the encephalopathy effective April 1, 1952.  In the May 1952 rating decision, the RO assigned a 30 percent disability rating for homonymous hemianopsia effective April 1, 1952.  

The Veteran's service treatment records show that no diagnosis of a seizure disorder.  The Veteran underwent visual field testing on June 9, 1951, and a chart of the results is included in the service treatment records.  A June 18, 1951, narrative summary shows that the left homonymous hemianopsia persisted but that the right visual field was now completely clear with visual acuity of 20/40.  A July 7, 1951, treatment record shows that the Veteran only had quarter (upper right) of fields left in both eyes and that the fields were congruous.  A chart of the July 7, 1951, visual field testing was not included in the service treatment records.  In September 1951, it was noted that there was no change as to peripheral and central visual fields, but no chart of any testing that may have been performed in September 1951 was included in the service treatment records.

As for the seizure disorder, in a June 2011 statement, the Veteran's former counsel argued that there was CUE in the May 1952 rating decision in failing to rate the seizures as a separate disability.  In a January 2016 VA Form 9, the former counsel noted that at the time of the reduction in 1954 the Veteran had complaints of blackout spells.  

Based on the evidence of record at the time of the decision, the RO's decision was not undebatably erroneous because service treatment records did not show a diagnosis of a seizure disorder.  The service treatment records, instead, show a diagnosis of traumatic encephalopathy.  As noted above, to warrant a rating for epilepsy, the episodes or attacks should be verified at some point by a physician.  Veterans Administration Schedule for Rating Disabilities, Neurological Conditions and Convulsive Disorders, 1945 edition with amendments.  Based on the medical records before the RO in May 1952, it is hardly "undebatable" that the Veteran had a seizure disorder that should have been separately rated, as the former counsel asserts.  The counsel's argument amounts to a mere dispute as to how that evidence was weighed.  Manifestly, such contentions cannot amount to a successful CUE claim.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  

Moreover, the counsel appears to be relying on evidence of record in 1954 and not in May 1952 that shows that the Veteran by 1954 had complaints of blackout spells.  Thus, the counsel is relying on evidence subsequent to the May 1952 rating decision to argue CUE in that decision.

In short, with respect to the crucial matter of whether the RO failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown in this case as to separately rating a seizure disorder.

With regard to the eye disorder, in the June 2011 statement the Veteran's former counsel argued that there was CUE in the May 1952 rating decision in failing to properly evaluate the Veteran's remaining visual field, which was limited to a quarter of normal in each eye.  In a January 2016 VA Form 9, the Veteran's former counsel in essence argued that the RO should have applied a more favorable standard and rated the visual field loss based on concentric concentration rather than based on homonymous hemianopsia because the Veteran had a 75 percent loss of visual fields.  The former counsel argued that a 60 percent disability rating was assigned for the bilateral eye disability in 2007, but that there was no significant change in his visual field impairment.  The former counsel also argued that the testing data was incomplete and that a current examination should have been requested even though it was a discretionary call at that time.

The former counsel's argument that there is CUE because a later rating decision granted a higher rating based on ostensibly the same level of visual field impairment amounts to a mere dispute as to how that evidence was weighed.  Manifestly, such contentions cannot amount to a successful CUE claim.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Moreover, the counsel is relying on evidence - as well as law and regulations - subsequent to the May 1952 rating decision to argue CUE in that decision.

The former counsel's argument that testing data was incomplete and that an examination should have been requested is an assertion of a medical error and a failure to satisfy the duty to assist.  That assertion is not CUE.  Medical personnel are not adjudicators and as such cannot commit CUE.  Furthermore, the failure in the duty to assist is not CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998) (a claim of misdiagnosis could be interpreted as either assertion of failure to satisfy duty to assist or disagreement with weighing of facts, neither of which can be clear and unmistakable error).

The former counsel's argument that the RO should have applied a more favorable standard and rated the visual field loss based on concentric concentration rather than based on homonymous hemianopsia is a legal argument for CUE.  Based on the evidence of record at the time of the May 1952 decision, the RO's decision was not undebatably erroneous.  

The service treatment records show that the Veteran had left homonymous and right inferior quadratic hemianopsia.  A 30 percent disability rating is the only rating for homonymous hemianopsia.  

As for assigning a rating in excess of 30 percent based on concentric contraction of the visual fields, the evidence of record regarding measurable visual field impairment is the service treatment records.  While a chart of visual field testing from June 9, 1951, was of record, a June 18, 1951, narrative summary shows that there was an improvement in the right visual field by discharge.  A July 7, 1951, treatment record shows that the Veteran only had quarter (upper right) of fields left in both eyes but a chart of the July 7, 1951, visual field testing was not included in the service treatment records.  In September 1951, it was noted that there was no change as to peripheral and central visual fields, but no chart of any testing that may have been performed in September 1951 was included in the service treatment records.  The conflicting service treatment records with inadequate visual field testing do not show that a higher rating based on concentric contraction of the visual fields was warranted.  There was also no current examination showing the actual visual field impairment at the time of the May 1954 rating decision.  Based on the evidence of record at the time of the May 1954 rating decision - that is, the service treatment records - it is hardly "undebatable" that a rating in excess of 30 percent based on concentric contraction of the visual fields was warranted.

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal.  In this regard, the Board has considered the holding of the Court in Simmons v. Principi, 17 Vet. App. 104 (2003), to the effect that if a veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law.  The Board believes, given the circumstances of this CUE claim, denial is more appropriate.  As stated above, the focus in part of the Veteran's argument is legal in nature - that the RO failed to consider rating the bilateral eye disability based on the rating criteria for concentric contraction of visual fields and assign a higher rating.
 
In summary, for the reasons and bases expressed above, the Board finds that the May 1952 decision did not contain CUE.  The claim of CUE is denied.

Whether there is CUE in a May 1954 rating decision that reduced the rating from traumatic encephalopathy from 100 percent disabling to 50 percent disabling effective July 4, 1954, and that failed to adjudicate and grant a claim of entitlement to service connection for bilateral hearing loss

A short statement of facts is in order.  As noted above, only evidence which was of record at the time of the May 1954 decision may be considered.  In the May 1954 rating decision, the RO reduced the rating from traumatic encephalopathy from 100 percent disabling to 50 percent disabling effective July 4, 1954.  The RO did not adjudicate a claim of entitlement to service connection for bilateral hearing loss.

The Veteran filed a VA Form 8-526 in February 1952.  He indicated that the nature of the disease or injury for which the claim is made is brain damage and poor vision from a wound to the upper part of the body, including the head, from an enemy grenade.

The Veteran underwent a VA examination in April 1954.  At the neurological examination, he reported that he had his first blackout spell in October 1951 and that he has had several seizures since then.  He indicated that he has had no seizures for the past six months and that he has had occasional dizzy spells.  He reported that he was taking an anticonvulsant medication and that he had no difficulty as long as he takes his medication regularly.  The diagnoses included (1) traumatic encephalopathy with residuals of a penetrating wound to the brain and a skull fracture to the right occipital, and (2) no psychosis.  He also underwent audiometric testing.  In the general medical examination report, it was noted that hearing tests indicate bilateral moderate deafness due to acoustic trauma.

 With regard to the brain disorder, in the June 2011 statement the Veteran's former counsel argued that there was CUE in the May 1954 rating decision in reducing the encephalopathy from 100 percent disabling to 50 percent disabling based on Diagnostic Code 8001.  In the January 2016 VA Form 9, the Veteran's former counsel argued that the disability should not have reduced because of the complaints of "blackout spells" that required medication to control.  The counsel cited Massey v. Brown, 7 Vet. App. 204, 208 (1994) for the proposition that medication that minimizes the consequences of an injury is not a "cure" or reversal of the underlying disability and that a rating as to the medically induced improvement is an error as a matter of law when there is no reference to medical control of symptoms in the diagnostic code.  

The Veteran's former counsel has argued that there is CUE based on the purported holding of the Court in Massey.  This case is inapplicable to this CUE claim since the claim is based on the law at the time of the 1954 rating decision and not subsequent Court decisions like Massey that pertain to increased rating claims instead of CUE claims.

As for the argument that there should not have been a reduction because the Veteran was taking medications for blackout spells, based on the evidence of record at the time of the decision, the RO's decision was not undebatably erroneous because the VA examination showed a diagnosis of no psychosis and the Veteran reported that he had not had seizures in the past six months.  Based on the evidence of record, it is hardly "undebatable" that a 100 percent disability was still warranted for traumatic encephalopathy.  The counsel's argument amounts to a mere dispute as to how that evidence was weighed.  Manifestly, such contentions cannot amount to a successful CUE claim.  See Crippen v. Brown, 9 Vet. App. 412 (1996).

As for failure to adjudicate, in the June 2011 statement the Veteran's former counsel argued that there was CUE in the May 1954 rating decision in failing to adjudicate and grant a claim of entitlement to service connection for bilateral hearing loss because hearing loss was diagnosed at the April 1954 VA examination.  In the January 2016 VA Form 9, the Veteran's former counsel argued that the rating official in a May 1985 rating decision acknowledged the informal nature of the Veteran's hearing claim in April 1954 and that his hearing loss was "apparently overlooked."  The counsel in essence argued that the RO should have provided a symptomatic reading to the Veteran's claim file and adjudicated a claim of entitlement to service connection for bilateral hearing loss because the May 1985 rater was able to grant service connection for bilateral hearing loss based on a combat injury.  

The Veteran did not file a claim for service connection for bilateral hearing loss prior to the May 1954 rating decision.  His February 1952 VA Form 8-526 does not indicate that he was claiming hearing loss as a disability.  He did not file a subsequent form that could be interpreted as a claim of entitlement to service connection for bilateral hearing loss, and the Veteran and his former counsel have not identified any such form of record at the time of the May 1954 rating decision that could be interpreted as a claim of entitlement to service connection for bilateral hearing loss.  

The counsel instead argues that the medical evidence of record at the time of the time of the May 1954 rating decision should have compelled the RO to adjudicate a claim of entitlement to service connection for bilateral hearing loss.  Similarly, the counsel argues that May 1985 rater agreed that there was an overlooked informal claim.  

Regardless of whether the May 1985 rater thought that there was an overlooked informal claim, it is hardly "undebatable" that the RO should have adjudicated and granted a claim of entitlement to service connection for bilateral hearing loss based on the law and regulations at the time of the May 1954 rating decision because the law and regulations provided that the Veteran had to file a VA Form 8-526 or VA Form 8-526a for a formal claim or a VA Form 8-526b for an informal claim.  The Veteran did not file any of these three forms as to hearing loss.  More specifically, in the only VA Form 8-526 of record he did not identify hearing loss as a disability for which he was filing a claim.

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal.  The Board believes, given the circumstances of this CUE claim, denial is more appropriate.  As stated above, the focus of the Veteran's argument is in part legal in nature - that the RO failed to adjudicate and grant a claim of entitlement to service connection for bilateral hearing loss.
 
In summary, for the reasons and bases expressed above, the Board finds that the May 1954 decision did not contain CUE.  The claim of CUE is denied.

Entitlement to an increased rating for a bilateral eye disability

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

During the time frame of this appeal, effective December 8, 2008, VA has revised the criteria for evaluating eye disorders.  The Board will evaluate the Veteran's claim under both sets of schedular criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.   

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable Diagnostic Codes at 38 C.F.R. §§ 4.75-4.84a to the period on or after the effective dates of the new regulations. 

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

The Veteran was provided the new criteria in the February 2014 statement of the case and June 2016 supplemental statement of the case.  

There are no changes as for rating visual field defects and visual loss involving homonymous hemianopsia other than to state that when both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity) and combine them under the provisions of 38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.77(c) (2016).

Under the old criteria, homonymous hemianopsia is rated under impairment of visual field or a ratable defect of visual acuity, whichever is greater.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2) (2008).

Central visual acuity is evaluated based on corrected distant vision.  38 C.F.R. § 4.76.  20/40 vision bilaterally warrants a zero percent rating.  20/50 vision in one eye and 20/50 or 20/40 vision in other eye warrants a 10 percent rating.  20/100 in one eye and 20/40 vision in the other eye warrants a 10 percent rating.  20/70 in one eye and 20/50 in the other eye warrants a 20 percent rating.  20/100 vision in one eye and 20/70 vision in other eye warrants a 30 percent disability rating.  20/100 vision in both eyes warrants a 50 percent disability rating.  20/200 vision in one eye and 20/100 vision in the other eye warrants a 60 percent disability rating.  20/200 vision in both eyes warrants a 70 percent disability rating.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III (2016).  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500. The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2016).

Under Diagnostic Code 6080, a 30 percent rating is assigned for concentric contraction of the visual field with a remaining field of 31 to 45 degrees bilaterally.  In the alternative, each affected eye with that level of visual field impairment can be rated as 20/70.  A 50 percent rating is assigned for concentric contraction of the visual field with a remaining field of 16 to 30 degrees bilaterally.  In the alternative, each affected eye with that level of visual field impairment can be rated as 20/100.  A 70 percent rating is assigned for concentric contraction of the visual field with a remaining field of 6 to 15 degrees bilaterally.  In the alternative, each affected eye with that level of visual field impairment can be rated as 20/200.  A 100 percent rating is assigned for concentric contraction of the visual field with a remaining field of 5 degrees bilaterally.  In the alternative, each affected eye with that level of visual field impairment can be rated as 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2016).

Analysis

In the May 1952 rating decision, the RO assigned an initial 30 percent disability rating for homonymous hemianopsia.  On June 22, 2007, the Veteran filed a claim for an increased rating.  In the February 2008 rating decision, the RO assigned a 60 percent disability rating effective June 22, 2007.  In the June 2016 rating decision, the RO assigned a 70 percent disability rating for the bilateral eye disability effective April 14, 2016.

The Board is initially presented with a record on appeal that indicates that in addition to his service-connected bilateral eye disability previously diagnosed as homonymous hemianopsia and now diagnosed as heteronomous left inferior quadrantanopsia, the Veteran had been diagnosed with bilateral hyperopia, bilateral astigmatism, bilateral presbyopia, bilateral pinguecula, bilateral pseudophakia, and a left retinal scar.  Thus, in determining whether an increased rating is warranted for the service-connected bilateral eye disability, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Since April 14, 2016

Turning to visual acuity in and of itself, the April 14, 2016, VA examination report shows that the corrected distance vision was 20/40 or better bilaterally.  A compensable rating based on visual acuity is not warranted.

As for visual field impairment, the April 2016 VA examination shows that the losses of visual fields in the left eye were the following: 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 35 degrees down nasally, 40 degrees nasally, 35 degrees up nasally, 25 degrees up, and 55 degrees up temporally.  The total loss was 435 degrees, and the remaining field is 65 degrees (500 degrees minus 435 degrees).  65 degrees divided by eight reveals an average remaining concentric concentration of 8 degrees.  The losses of visual fields in the right eye were the following: 75 degrees temporally, 70 degrees down temporally, 65 degrees down, 50 degrees down nasally, 60 degrees nasally, 55 degrees up nasally, 21 degrees up, and 31 degrees up temporally.  The total loss was 427 degrees, and the remaining field is 73 degrees (500 degrees minus 427 degrees).  73 degrees divided by eight reveals an average remaining concentric concentration of 9 degrees.  A 70 percent disability rating is warranted for a remaining average field of 6 to 15 degrees bilaterally.  This loss of visual fields can also be rated as 20/200 corrected vision bilaterally but that would also only warrant a 70 percent disability rating.   Since the remaining average field is not 5 degrees or less in either eye, much less bilaterally, a rating in excess of 70 percent is not warranted.

From June 22, 2007, to April 14, 2016
 
Turning to visual acuity in and of itself, VA treatment records shows that the corrected distance vision was 20/40 or better bilaterally.  A January 2008 VA examination report reflects that the corrected distance vision was 20/25 bilaterally.  April 2008 and January 2010 statements from Kaiser Permanente reveals that the Veteran's corrected vision was 20/20 in the right eye and 20/25 in the left eye.  A July 2010 VA examination report shows that the corrected distance vision was 20/20 bilaterally.  July 2010 and May 2011 VA examination reports show that the corrected distance vision was 20/20 bilaterally.  A compensable rating based on visual acuity is not warranted.

As for visual field impairment, the January 2008 VA examination shows that the losses of visual fields in the left eye were the following: 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 30 degrees nasally, 5 degrees up nasally, 0 degrees up, and 55 degrees up temporally.  The total loss was 375 degrees, and the remaining field is 125 degrees (500 degrees minus 375 degrees).  125 degrees divided by eight reveals an average remaining concentric concentration of 15 degrees (rounding down).  The losses of visual fields in the right eye were the following: 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 5 degrees nasally, 10 degrees up nasally, 10 degrees up, and 55 degrees up temporally.  The total loss was 365 degrees, and the remaining field is 135 degrees (500 degrees minus 365 degrees).  135 degrees divided by eight reveals an average remaining concentric concentration of 16 degrees.  As the eyes have a differing degree of visual field impairment, each eye must be separately.  The left eye is rated as having 20/200 vision, and the right eye is rated as having 20/100 vision.  A 60 percent disability rating is warranted for this vision loss.  Therefore, a rating in excess of 60 percent is not warranted.

In a July 2008 statement, the Veteran's former representative argued that an April 2008 statement from Kaiser Permanente shows that a 100 percent disability rating is warranted.  In its statement, Kaiser noted that the visual field preserves a central 2 degrees of visual field.  Kaiser indicated that otherwise the Veteran has a complete loss of left-sided vision and inferior vision of both eyes and that superior vision to the right is preserved in both eyes.  Kaiser did not provide a Goldmann chart to verify this information and to evaluate the loss of visual fields based on concentric contraction of visual field.  This statement also does not contain data from a Goldmann chart showing the measurements in the applicable eight radii.  Therefore, this statement is of no probative value in evaluating the Veteran's claim.

A June 2008 VA treatment record reflects that the visual field in the both eyes was 6 to 20 degrees bilaterally.  There is not a Goldmann chart associated with these results to evaluate the loss of visual fields based on concentric contraction of visual field.  This treatment record also does not contain data from a Goldmann chart showing the measurements in the applicable eight radii.  Therefore, this treatment record is of no probative value in evaluating the Veteran's claim.

A July 2010 VA examination report shows that the losses of visual fields in the left eye were the following: 30 degrees temporally, 85 degrees down temporally, 65 degrees down, 10 degrees down nasally, 10 degrees nasally, 10 degrees up nasally, 10 degrees up, and 15 degrees up temporally.  The total loss was 235 degrees, and the remaining field is 265 degrees (500 degrees minus 235 degrees).  265 degrees divided by eight reveals an average remaining concentric concentration of 33 degrees.  The losses of visual fields in the right eye were the following: 15 degrees temporally, 15 degrees down temporally, 15 degrees down, 50 degrees down nasally, 10 degrees nasally, 10 degrees up nasally, 10 degrees up, and 5 degrees up temporally.  The total loss was 130 degrees, and the remaining field is 370 degrees (500 degrees minus 130 degrees).  370 degrees divided by eight reveals an average remaining concentric concentration of 46 degrees.  As the eyes have a differing degree of visual field impairment, each eye must be separately.  The left eye is rated as having 20/70 vision, and the right eye is rated as having 20/50 vision.  A 20 percent disability rating is warranted for this vision loss.  Therefore, a rating in excess of 60 percent is not warranted.

A May 2011 VA examination report shows that the losses of visual fields in the left eye were the following: 5 degrees temporally, 85 degrees down temporally, 65 degrees down, 15 degrees down nasally, 10 degrees nasally, 0 degrees up nasally, 0 degrees up, and 0 degrees up temporally.  The total loss was 180 degrees, and the remaining field is 320 degrees (500 degrees minus 180 degrees).  320 degrees divided by eight reveals an average remaining concentric concentration of 40 degrees.  The losses of visual fields in the right eye were the following: 15 degrees temporally, 15 degrees down temporally, 25 degrees down, 5 degrees down nasally, 30 degrees nasally, 5 degrees up nasally, 5 degrees up, and 0 degrees up temporally.  The total loss was 100 degrees, and the remaining field is 400 degrees (500 degrees minus 100 degrees).  400 degrees divided by eight reveals an average remaining concentric concentration of 50 degrees.  As the eyes have a differing degree of visual field impairment, each eye must be separately.  The left eye is rated as having 20/70 vision, and the right eye is rated as having 20/50 vision.  A 20 percent disability rating is warranted for this vision loss.  Therefore, a rating in excess of 60 percent is not warranted.

Prior to June 22, 2007

The next matter is whether the bilateral eye disability underwent an increase in disability in the one-year period prior to the date of claim, June 22, 2007.  Only the old criteria for rating eye disabilities applies so visual acuity impairment and visual field impairment are not combined.  Instead, a higher rating is warranted based on either visual acuity impairment or visual field impairment.

Turning to visual acuity in and of itself, VA treatment records shows that the corrected distance vision was 20/40 or better bilaterally.  A September 2006 VA examination report reflects that the corrected distance vision was 20/25 in the right eye and 20/80 in the left eye.  A 10 percent disability rating is warranted for that visual acuity impairment.  Therefore, a rating in excess of 30 percent is not warranted based on visual acuity impairment.

A September 2006 VA examination report shows that the losses of visual fields in the left eye were the following: 20 degrees temporally, 85 degrees down temporally, 65 degrees down, 25 degrees down nasally, 20 degrees nasally,15 degrees up nasally, 10 degrees up, and 15 degrees up temporally.  The total loss was 255 degrees, and the remaining field is 245 degrees (500 degrees minus 255 degrees).  245 degrees divided by eight reveals an average remaining concentric concentration of 30 degrees (rounded down).  The losses of visual fields in the right eye were the following: 25 degrees temporally, 25 degrees down temporally, 65 degrees down, 50 degrees down nasally, 20 degrees nasally, 15 degrees up nasally, 10 degrees up, and 5 degrees up temporally.  The total loss was 215 degrees, and the remaining field is 285 degrees (500 degrees minus 215 degrees).  285 degrees divided by eight reveals an average remaining concentric concentration of 35 degrees.  As the eyes have a differing degree of visual field impairment, each eye must be separately.  The left eye is rated as having 20/100 vision, and the right eye is rated as having 20/70 vision.  A 30 percent disability rating is warranted for this vision loss.  Therefore, a rating in excess of 30 percent is not warranted.

A January 12, 2007, VA Goldmann chart for treatment purposes shows that the losses of visual fields in the left eye were the following: 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 0 degrees nasally, 0 degrees up nasally, 0 degrees up, and 55 degrees up temporally.  The total loss was 340 degrees, and the remaining field is 160 degrees (500 degrees minus 340 degrees).  160 degrees divided by eight reveals an average remaining concentric concentration of 20 degrees.  The losses of visual fields in the right eye were the following: 15 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 60 degrees nasally, 55 degrees up nasally, 0 degrees up, and 0 degrees up temporally.  The total loss was 330 degrees, and the remaining field is 170 degrees (500 degrees minus 330 degrees).  170 degrees divided by eight reveals an average remaining concentric concentration of 21 degrees.  This loss of visual fields warrants a 50 percent disability rating.  This loss of visual fields can also be rated as 20/100 vision bilaterally, but that also results in a 50 percent disability rating.  Therefore, a 50 percent disability rating effective January 12, 2007, is warranted.

In a June 2007 statement, Kaiser Permanente noted that the visual field preserves a central less than 2 degrees of visual field.  Kaiser indicated that otherwise the Veteran has a complete loss of left-sided vision and inferior vision of both eyes and that superior vision to the right is preserved in both eyes.  Kaiser did not provide a Goldmann chart to verify this information and to evaluate the loss of visual fields based on concentric contraction of visual field.  This statement also does not contain data from a Goldmann chart showing the measurements in the applicable eight radii.  Therefore, this statement is of no probative value in evaluating the Veteran's claim.

Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral macular degeneration and diplopia are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - no worse than 20/40 corrected vision in right eye and 20/80 corrected vision in the left eye, a maximum average remaining concentric concentration of 8 degrees in the left eye, and a maximum average remaining concentric concentration of 9 degrees in the right eye - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to special monthly compensation based on blindness of one or both eyes

Governing law and regulations

 If a Veteran, as the result of service-connected disability, has suffered blindness of one eye, having only light perception, he is entitled to benefits under 38 U.S.C.A. § 1114(k).  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extent of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 C.F.R. § 3.350 (a)(4).

If a Veteran, as the result of service-connected disability, has suffered blindness of both eyes with visual acuity of 5/200 bilaterally or less or with concentric contraction of the field of vision beyond 5 degrees bilaterally, he is entitled to benefits under 38 U.S.C.A. § 1114(l).  38 C.F.R. § 3.350(b).

If a Veteran, as the result of service-connected disability, has suffered blindness of both eyes, having only light perception bilaterally, he is entitled to benefits under 38 U.S.C.A. § 1114(m).  38 C.F.R. § 3.350(c).

Analysis

Though the Veteran has been declared legally blind, VA treatment records and VA examination reports reflect that the bilateral eye disability is not manifested by corrected distance vision of 5/200 or less in either eye or by a concentric contraction of visual field with a remaining field of 5 degrees bilaterally.  As discussed above, though Kaiser Permanente reported that the Veteran only had 2 degrees of visual fields left, the statements from Kaiser did not include Goldmann charts or data showing the measurements in the eight applicable radii.  The weight of evidence shows that the bilateral eye disability is not manifested by corrected distance vision of 5/200 or less in either eye or by a concentric contraction of visual field with a remaining field of 5 degrees bilaterally.  Therefore, the preponderance of the evidence is against the claim, and it is denied.



ORDER

The claim of CUE in the May 1952 rating decision that did not assign a separate rating for a seizure disorder and that assigned an initial 30 percent disability rating for homonymous hemianopsia is denied.

The claim of CUE in the May 1954 rating decision that reduced the rating from traumatic encephalopathy from 100 percent disabling to 50 percent disabling effective July 4, 1954, and that failed to adjudicate and grant a claim of entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a rating in excess of 70 percent since April 15, 2016, for a bilateral eye disability is denied.

Entitlement to a rating in excess of 60 percent from June 22, 2007, to April 14, 2016, for a bilateral eye disability is denied.

A 50 percent disability rating effective from January 12, 2006, to June 21, 2007, for a bilateral eye disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation based on blindness of one or both eyes is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


